                                                                              CLERKS OFFICQ U.S.DSST.COUR'
                                                                                    AT ROANOG ,VA
                                                                                         FILED
                      .IN TH E UN ITED STA TES DIST RICT CO U R T                    JUN 21 2219
                      FO R TH E W ESTERN DISTW CT O F V IR G INIA
                                  R O A NO K E D IW SIO N                        JULIAA .DUD
                                                                                BK .bf-
                                                                                    Dpu-'rYc    RK
                                                                                                  y   jc
M IC H A EL DE IG ICK EDW A R DS,                   CA SE NO .7:19CV 00382

               Plaintiff,
V.                                                  M EM O R AN D U M O PINIO N

W ARDEN J.KISER,c K ,                               By: H on.Glen E.Conrad
                                                    Senior U nited StatesD istrictJudge
               D efendants.

       Plaintiff M ichaelDerrick Edwards,a Virginia inmate proceeding pro K ,has sled this

civilrightsaction,pursuantto 42 U.S.C.j 1983,alleging thathe wasdeprived ofdueprocess
protections related to prison disciplinary proceedings. Afterreview ofEdwards'submissions,

thecourtconcludesthathiscomplaintmustbe summ arily dismissed.



       Edwardsisconfined atRed Onion StatePrison (ûGRed Onion''),aprison facilityoperated
by VirginiaDepartmentofCoaections(1:VDOC'').Heallegesthefollowingsequenceofevents
insupportofhisj 1983claims.On Febrtlary 1,2019,acorrectionalofficerservedEdwardswith
a Disciplinary Offense Report(GçDOR''),written by defendant Edgar. The DOR charged
Edwards with the offense of covering lzis celldoor window on January 30,2019. Edwards

refused to sign the DOR,butthe serving ofscerallegedly failed to certify this factaccording to

VDOC policy.

       Atthe disciplinary hearing on February 13,2019,Edwards noticed that som eone had

Sûforged''his copy ofthe DOR,ttto m ake it as'if itwas served''January 31,2019,instead of

February 1,2019. Compl.3,ECF N o.              Som eone had also Itforged the serving officer's

signam re m aking itlook as if he certified the refusalto sign,''and forged the date on the penalty

offerform,in violation ofVDOC policy.ld.
       Thehearing officerfound Edwards guilty ofthe offense,based on the reporting offcer's

identification of Edwards as the inm ate who had covered his window. Edwards claim s this

evidence wasinsuftk ientto supporthis conviction ofthe offense,because EdgarûGwas neverat

EEdwards'ldoorpickinguptrays''anddidnotcallOftkerShirkGtforassistancetelling(Edwards)
to lmcoverhiswindow .''Id.

       Edwards sues Red Ozlion W arden Kiser,UnitM anger L.Collins,J.G.Layall,Edgar,

Heming Offcer M ullins, and the VDOC regional adm inistrator for the westem region. H e

contendsthatthese defendantsviolated hisdueprocessrightstmdertheFourteenth Amendm ent.



        The courtmay summ arily dism issacase GGbroughtwith respecttoprison conditions...by

aprisonerconfinedinanyjail,prison,orothercorrectionalfacilityifthecourtissatisfiedthatthe
actiop isfrivolous,malicious,(or)failsto statea claim upon which reliefcan be granted.'' 42
U.S.C.j 1997e(c)(1). Section 1983 permitsan aggrieved party to filea civilaction againsta
person foractionstaken undercolorofstate1aw thatviolated hisconstitutionalrights. Cooperv.

Sheehan,735F.3d 153,158(4th Cir.2013).
       GiIA)plaintiffmustplead thateach Government-oftkialdefendant,through theofEcial's
own individualactions,has violated the Constitution.'' Ashcroftv.Iqbal,556 U.S.662,676

(2009.
     ).Supervisoryoftkialsmaynotbeheldautomaticallyliablefortheunconstimtionalconduct
oftheirsubordinates.Id.Edwardsfailsto describeany action whatsoeverthatdefendantsKiser,

Collins,Layall, and the regional adm inistrator took in violation of his constitutional rights.

A ccordingly,his claim sagainstthese defendants m ustbe sllm m arily dism issed.

       Prisoners retain rights under the Due Process Clause,but because prison disciplinary

proceedingsarenotpartofacriminalprosecution,thefullan'ay ofrightsdue adefendantin such


                                               2
       Prisoners retain rights under the Due Process Clause,but because prison disciplinary

proceedingsarenotpartofacrim inalprosecution,thefullarray ofrightsdue adefendantin such

proceedingsdoesnotapply.W olffv.M cDolmell,418U.S.539,556(1974)(citingMorrisseyv.
Brew e'r, 408U.S.471,488(1972)).Inprisondisciplinaryproceedingswhereaninmatefacesthe

possible loss of a constitm ionally protected interest, he is entitled to limited due process

protections. Theseinclude:(1)advancewritten noticeofthe chargesagainsthim;(2)awritten
statementofthe evidence relied on and the reasons fortaking any disciplinary action;(3)a
hearing where he isafforded the rightto callwitnesses and presentevidence when doing so is

notinconsistentwith institutionalsafety and correctionalçoncerns;(4)the opporttmity to have
non-attorney representation when the inmate is illiterate or the disciplinary heming involves

complex issues;and (5)a neutraldecision-maker. Id.at564-71. Substantive due processis
satissed ifthe disciplinary hearing decision was based upon Gdsom e evidence.'' Superintendent

M ass.Corr.Inst.v.Hill,472U.S.445,455(1985).
       EdwardsallegesthatdefendantEdgarGifalsely''charged him with an offense forcovedng

his celldoorwindow,apparently because another,urmamed officerwas more directly involved

in the incident. Absentsom e evidence or claim thata challenged disciplinary conviction w as

improperly obtained,aninmate'sassertionsthattheinitialchargewasfalsecnnnotstateaj 1983
dueprocessclaim. Richardson v.Ray,492 F.App'x 395,396 (4th Cir.2012). Edwardsdoes
not state facts showing thatEdgarlacked suftk ientknowledge aboutEdwards'misconductto

w rite the D O R. M oreover,ifEdw ards w anted to hearthe accotm ts of other oflicers present,he

could have requested witness statem ents from them . W olff did notrecognize a constitutional

due process requizem ent for prison ox cials to support a disciplinary charge w ith eyew itness

testimony abouttheinm ate'schargedm isconduct.


                                               3
       Edwards also complainsthatdefendantM ullins,asheming offcer,did nothave enough

evidence to 5nd Edw ardsguilty. The courtcnnnotagree. The reporting oftk er'sidentification

ofEdwaids asthe inmate who covered his window on January 30,2019,constitutes Gtsome
evideùce''to supporta finding thatEdwardscom mittedtheoffense.Hill,472 U .S.at455.

       The rem ainder of Edwards' complaints about the disciplinary proceedings concem

alleged violations ofVDOC procedures. He doesnotallegethatoflicials failed to providellim

with notice of the charge wellin advance ofthe disciplinary hearing,where he could present

evidence in his defense. He doesnotcomplain ofany otherW olffprotectionsnotprovided to

him . Even assllming thatsomeone changed dateson forms or certified hisrefusalto sign them

afterthe fact,these procedtlresare partoftheVDOC regulatory schem e. Violations ofVDOC

regulations alone do not state any constitutional violation and thus,are not actionable tm der

j1983. W ellerv.Dep'tofSocialServices,901 F.2d 387,392 (4th Cir.1990)(ç$(I)tiswell
settledthatviolationsofstate1aw cnnnotprovidethebasisforadueprocessc1aim.'').
       Forthestatedreasons,thecourtissatisfied thatEdwards'j1983complaintfailsto state
a claim upon which reliefcan be granted. Therefore,on thatgrotmd,the courtw ills'Jmm mily

dismissthisaction withoutprejudice,ptlrsuantto j1915A(b)(1). Dismissalwithoutprejudice
leaves Edwards free to retile his claim in a new and separate lawsuit if he can correct the

descienciesdescribed in thisOpinion.

       The Clerk is directed to send copies of this m em orandum opinion and accom panying

orderto plaintiff.
                 h l# dayofJune
       EN TER : T is t'        , 2019.




                                           SeniorUrlited StatesDistrictJudge


                                             4
